Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered December 14, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the trial court should not have admitted certain photographs of the deceased because they had inflammatory potential and were unnecessary to the material issues in the case (see, People v Pobliner, 32 NY2d 356, rearg denied 33 NY2d 657, cert denied 416 US 905; People v Bell, 63 NY2d 796), their admission did not deprive the defendant of a fair trial. We note that the prosecutor did not allude to the photographs in his summation, and an examination of the record demonstrates that the jury properly focused on the defense of extreme emotional disturbance.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.